DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 11/04/2021 Amendments/Arguments, which directly amended claims 1, 4-6, 9, 14-16, 18; cancelled claims 2-3, 7, 12-13, 20; added new claims 21-25; and traversed the rejections of the claims of the 07/22/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1, 4-6, 8-11, 14-19, and 21-25 are allowed.
Regarding claims 1, 9, and 25, a system, method, and product for obtaining the estimated range based on the multipath signal paths as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,008,584 discloses a method and system are described for estimating an environment surrounding a wireless communication system, the environment including at least one inflector that inflects transmitted signals.  An observation generator receives an input signal transmitted from a transmitter to a receiver via a wireless communication channel and also receives system state information pertaining to at least one of the receiver, the transmitter and the inflector.  An observation processor uses observations from the observation generator to estimate at least one property of the inflector based on the received input signal and the system state information.
US 6,073,032 discloses a receiver for receiving a signal of a desired user, which signal may arrive at the receiver along several different paths with several different delays, and which receiver has an antenna array consisting of several elements and one or more channel units for demodulating the desired received signal component.  Each channel unit searches for the incoming directions and delays of the received signal components, and indicates the parameters of the best components for demodulation.  The receiver is connected to the antenna array for analogically phasing the received signal so that the gain from the antenna array is the greatest in the desired beam-like directions.
US 2017/0082729 discloses a positioning device is described comprising a memory storing, for each reflector of a plurality of reflectors, each generating a reflection of a signal transmitted by a sender, distance information representing the distance of the reflector from the sender and a determiner configured to determine a position of a communication device receiving a superimposition of the signal with the plurality of reflections of the signal generated by the 
US 2012/0309415 discloses a location of a mobile device within a network is determined.  The network includes a plurality of fixed nodes.  A method includes receiving, at the plurality of fixed nodes, receive messages transmitted from the mobile communication device.  Each of the plurality of fixed nodes generates a receive count stamp for each receive message corresponding to a local counter value at the receipt of the receive message.  At each of the plurality of fixed nodes, the method includes processing the receive count stamps to calculate a set of pseudo-ranges between the respective fixed node and the mobile device, and measuring multipath delay included within the set of pseudo-ranges.  Based on the measurement, the multipath delay is removed from the set of pseudo-ranges to determine a range estimate between the mobile device and each of the fixed nodes.  Based on the range estimates, a location of the mobile device is calculated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646